Citation Nr: 18100182
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-29 908
DATE:	 
ISSUES DECIDED:	4	ISSUES REMANDED:	1
 
ORDER
The claim of entitlement to service connection for a right knee disorder is dismissed. 
The claim of entitlement to service connection for bilateral hearing loss is dismissed. 
The claim of entitlement to service connection for a right eye disorder is dismissed. 
The claim of entitlement to service connection for a headache disorder is dismissed. 
FINDING OF FACT
1. In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for a right knee disorder is requested.  
2. In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection bilateral hearing loss is requested.  
3. In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for a right eye disorder is requested.  
4. In September 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for a headache disorder is requested.  
CONCLUSION OF LAW
1. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).
2. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 
3. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for a right eye disorder loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 
4. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for a headache disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty with the United States Army from September 1985 to January 1986, from March 2003 to May 2003, and from December 2003 to March 2005.  He was discharged under honorable conditions. 
This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction rests with the RO in Baltimore, Maryland. 
The Veteran initially submitted a claim of service connection for posttraumatic stress disorder (PTSD).  Generally, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veterans description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The medical evidence of record reflects additional psychiatric diagnoses.  As such, the Board has re-captioned the Veterans claim as shown on the title page to better reflect the evidence.  Id. 
 
DISMISSED ISSUES
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew his claims of entitlement to service connection for a right knee disorder, bilateral hearing loss, a right eye disorder, and a headache disorder in a September 2017 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed. 
REMANDED ISSUE
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is remanded for additional development.
Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2017).
If a stressor claimed by a veteran is related to the veterans fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veterans symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veterans service, the veterans lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veterans response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f).  The liberalizing criteria contained in 38 C.F.R. § 3.304 (f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.
The Veterans VA treatment records include diagnoses of PTSD, major depression, and panic disorder.  
The Veteran asserted that his currently diagnosed psychiatric disorder was caused by events that occurred during his last period of active duty service from December 2003 to March 2005.  
VA treatment records indicated that the Veteran was treated for panic attacks during his last period of service and was prescribed Zoloft for his symptoms.  
However, the Veterans service treatment records from his last period of service are missing.  The evidence of record suggests that the Veteran was transferred to the United States Army Reserve unit upon his discharge from active duty service.  If a Veteran is immediately assigned to a Reserve unit after being released from active duty, his service department sends the Veterans service treatment records to that unit for storage and maintenance.  M21-1MR, Part III, subpart iii, Chapter 2, Section A.4.a., VA Adjudication Procedures Manual.  It appears that the RO requested the service treatment records from the Records Management Center, however, it does not appear that the RO requested records from the Veterans reserve unit.  Accordingly, a remand is required for the RO to attempt to locate the Veterans service treatment records.  38 C.F.R. § 3.159 (c). 
In addition, the Veteran described several events during service that he believes caused his psychiatric disorder.  He described an incident while he was on guard duty and United States Army trucks were ambushed, resulting in the death of a soldier.  He also reported multiple missions during which he completed patrol duty, home raids, searches for improvised explosive devices, and security of convoys.  He stated that he feared for his life every day in Iraq due to the constant fights.  
Although the Veterans stressor has not been corroborated, the Board finds that the evidence of record shows that the Veteran served in an area of potential hostile military or terrorist activity.  Specifically, the Veteran submitted a combat patch certificate for his service during Operation Iraqi Freedom II, from 2004 to 2005.  The certificate acknowledged his contributions in combat while assigned to the 185th Corps Support Battalion, 593D Corps Supports Group.  Additional service personnel records confirm that the Veteran was recognized for providing force protection for Camp Cooke, Iraq.  An April 2004 service department memorandum noted the Veterans completion of multiple missions.  Furthermore, the Veterans DD-214 documented that he served in a designated imminent danger pay area.  
The Veteran has not been afforded a VA examination to address the etiology of his psychiatric disorder.  As noted above to substantiate the Veterans claim for service connection for PTSD related to a fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veterans symptoms are related to the claimed stressor.  Accordingly, the Board finds that the low threshold necessary to provide an examination has been established in this case.  McLendon v. Nicholson, 20 Vet. App. 79.
 
The matter is REMANDED for the following action:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. In accordance with the VA Adjudication Procedures Manual, the RO must attempt to obtain the Veterans service treatment records by contacting all appropriate records repositories, to include the Records Management Center and the Veterans reserve unit.  All efforts to obtain the service treatment records should be clearly documented in the claim file.  If the records cannot be located after all efforts to obtain the records have been exhausted, a memorandum of unavailability should be issued for the file and the Veteran should be informed of the records unavailability.
3. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim. All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated tests and studies should be performed.
Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim. 
With respect to PTSD, the examiner must confirm or rule out a diagnosis of PTSD.  The examiner must state whether it is at least as likely as not (50 percent probability or greater) that PTSD is due to a stressor which relates to fear of hostile military or terrorist action during active duty service.  If it is determined that PTSD has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted and consider the VA treatment records showing a diagnosis of PTSD. 
With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veterans military service.
If the examiner is unable to provide any required opinions, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.
4. The RO or the AMC should undertake any other development it determines to be warranted.
5. Then, the RO or the AMC should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veterans satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel

